DISMISS; and Opinion Filed June 25, 2019.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00182-CV

                   SANTIAGO BERUMEN, Appellant
                                V.
 TEXAS ROOF MANAGEMENT, INC., IMPEX FORWARDING AGENCY, INC. AND
           FIRST REALITY DALLAS HOUSTON, LLC., Appellees

                       On Appeal from the 193rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-16-06706

                              MEMORANDUM OPINION
                           Before Justices Myers, Molberg, and Carlyle
                                   Opinion by Justice Molberg
       The docketing statement and clerk’s record in this case are past due. By postcard dated

February 13, 2019, we informed appellant the docketing statement in this case was due. We

cautioned appellant that failure to file the docketing statement within ten days might result in the

dismissal of this appeal without further notice. By letter dated May 21, 2019, we informed

appellant the clerk’s record had not been filed because appellant had not paid for the clerk’s record.

We directed appellant to provide verification of payment or arrangements to pay for the clerk’s

record or to provide written documentation appellant had been found entitled to proceed without

payment of costs within ten days. We cautioned appellant that failure to do so would result in the

dismissal of this appeal without further notice. To date, appellant has not provided the required

documentation or otherwise corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                /Ken Molberg/
                                                KEN MOLBERG
                                                JUSTICE



190182F.P05




                                             –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 SANTIAGO BERUMEN, Appellant                          On Appeal from the 193rd Judicial District
                                                      Court, Dallas County, Texas
 No. 05-19-00182-CV         V.                        Trial Court Cause No. DC-16-06706.
                                                      Opinion delivered by Justice Molberg.
 TEXAS ROOF MANAGEMENT, INC.,                         Justices Myers and Carlyle participating.
 IMPEX FORWARDING AGENCY, INC.
 AND FIRST REALITY DALLAS
 HOUSTON, LLC., Appellees

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

        It is ORDERED that appellees TEXAS ROOF MANAGEMENT, INC., IMPEX
FORWARDING AGENCY, INC. AND FIRST REALITY DALLAS HOUSTON, LLC. recover
their costs of this appeal from appellant SANTIAGO BERUMEN.


Judgment entered this 25th day of June, 2019.




                                                –3–